 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     EMERALD KALAMA CHEMICAL,                         CASE NO. C17-5472 BHS
 8   LLC,
                                                      ORDER DENYING PLAINTIFF’S
 9                           Plaintiff,               MOTION TO EXCLUDE
            v.
10
     FIRE MOUNTAIN FARMS, INC., et
11   al.,

12                           Defendants.

13
            This matter comes before the Court on Plaintiff Emerald Kalama Chemical, LLC’s
14
     (“Emerald”) motion to exclude Janet Knox’s expert rebuttal report. Dkt. 27. The Court
15
     has considered the pleadings filed in support of and in opposition to the motion and the
16
     remainder of the file and hereby denies the motion for the reasons stated herein.
17
                  I.      PROCEDURAL AND FACTUAL BACKGROUND
18
            On June 16, 2017, Emerald filed a complaint against Defendants Fire Mountain
19
     Farms, Inc. (“FMF”), Martha Ann Thode, and Robert J. Thode’s (“Thodes”) (collectively
20
     “Defendants”) alleging a violation of the Comprehensive Environmental Response,
21
     Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
22


     ORDER - 1
 1   and Reauthorization Act of 1986, 42 U.S.C. § 9601 et seq. (“CERCLA”). Dkt. 1.

 2   Emerald seeks reimbursement for necessary costs to investigate and remediate the release

 3   of hazardous substances and a declaratory judgment that Defendants “are liable for future

 4   response costs to be incurred by Emerald to address releases of hazardous substances at”

 5   Defendants’ facilities. Id.

 6          The allegations in the complaint stem from Defendants’ disposal of organic

 7   byproduct obtained from Emerald’s plant in Kalama, Washington (“Kalama Facility”).

 8   At this facility, Emerald “treats process wastewater, stormwater, groundwater and

 9   laboratory wastewater . . . generating approximately 40 tons of recyclable material

10   (“Material”) per week.” Id., ¶ 9. Although the Material contains hazardous substances

11   regulated by CERCLA, it “meets all applicable regulatory standards for use as a fertilizer

12   product.” Id.

13          Since 1995, FMF has obtained and recycled the Material for a fee pursuant to

14   “Recycling Agreements” entered into with the previous owner of the Kalama Facility and

15   Emerald. Id., ¶¶ 11–12. In April 2014, the Washington Department of Ecology

16   (“Ecology”) requested that Emerald stop sending Material to FMF. Id., ¶ 16. After

17   testing material samples from FMF’s facilities, Ecology issued a corrective action.

18   Emerald alleges as follows:

19                 On September 11, 2014, Ecology issued Administrative Order 10938
            to Emerald and FMF (the “Order”). Order 10938 required four corrective
20          actions, two of which required action by Emerald in addition to FMF.
            Corrective Action No. 3 required Emerald and FMF to develop and
21          implement a plan to prevent overtopping of the surface impoundment at
            FMF’s Burnt Ridge facility and to address releases if they occur. Corrective
22          Action No. 4 required Emerald and FMF to develop and implement a plan


     ORDER - 2
 1         to manage the material stored at all three FMF/Thode Facilities, including a
           plan for closing the three facilities, cleaning up spills and environmental
 2         media affected by spills, and managing and disposing of materials at the
           facilities.
 3                 Emerald and FMF appealed Order 10938, but Emerald agreed to
           implement certain provisions to address the impoundment at Burnt Ridge.
 4         Specifically, as required by Corrective Action No. 3, Emerald developed
           and implemented a plan to prevent overtopping at Burnt Ridge and to
 5         address releases.
                   On November 21, 2014, Ecology issued Administrative Order 11084
 6         to Emerald and FMF. Order 11084 specified the method for complying
           with Order 10938’s corrective Action No. 3.
 7                 On November 12, 2015, in response to Ecology’s request to prevent
           overtopping of the surface water at the FMF facilities, Emerald timely
 8         submitted to Ecology its Plan to Manage the Surface Water and Biosolids at
           the FMF/Thode Facilities at Newaukum Prairie, Burnt Ridge, and Big
 9         Hanaford.
                   On December 11, 2015, in response to Ecology’s request to modify
10         its November 12, 2015 Plan, Emerald submitted a Revised Plan to Manage
           the Surface Water and Biosolids at Fire Mountain Farms Newaukum Prairie
11         Impoundment.
                   On December 17, 2015, Ecology issued Administrative Order 13063
12         to Emerald and FMF approving the Revised Plan.
                   On June 3, 2016, Emerald, FMF, and Ecology entered into an
13         Agreement for Conditional Compliance with Ecology Administrative Order
           No. 10938 During Judicial Review (“Agreement”). The Agreement
14         contains, among other things, a schedule for Emerald and FMF to develop
           and submit for Ecology approval closure plans for the three FMF storage
15         units and to develop, submit and implement plans to sample the material in
           the three impoundments and several of the fields at which FMF land
16         applied the Material.
                   To comply with the Orders, Emerald has incurred response costs
17         including, but not limited to, response costs at the Burnt Ridge and
           Newaukum Prairie impoundments, response costs to sample the mixed
18         material at all three units, response costs to sample the various fields at
           which the Emerald Material was land applied by FMF, and response costs
19         for other actions. Emerald also will continue to incur response costs
           associated with the management and disposal of the materials and the
20         decontamination of the FMF/Thode Facilities. Although the Orders were
           issued to both Emerald and FMF, and both Emerald and FMF are parties to
21         the Agreement, Emerald has incurred and expects to incur the vast majority
           of the response costs in connection with implementation of the Orders.
22         Emerald has already incurred in excess of $500,000 not including legal


     ORDER - 3
 1           fees, and expects to incur up to an additional $4 million to complete all of
             the work required under the Orders.
 2
     Id., ¶¶ 18–25.
 3
             On October 26, 2017, the Court issued a scheduling order setting October 1, 2018
 4
     as the deadline for expert testimony and October 31, 2018 as the deadline for rebuttal
 5
     expert testimony. Dkt. 24. Neither party disclosed an expert, but, on October 30, 2018,
 6
     Defendants disclosed the expert rebuttal report of Janet Knox. Dkt. 28 at 5–36 (“Knox
 7
     Report”). The opinions in the report pertain to three primary questions as follows:
 8
                    Does the sludge pose a threat to human health or the environment if
 9           spread on farm fields as fertilizer?
                    Did the stormwater cap on top of the sludge pose a threat to human
10           health or the environment if sprayed on farmfields?
                    Given that the mixed material is biosolids plus Emerald’s sludge,
11           based on what we knew about each at the time the Washington Department
             of Ecology (Ecology) intervened to stop this “recycling” practice, was there
12           a need to test the sludge or stormwater to determine if there was a threat to
             human health or the environment?
13
     Id. at 9.
14
             On November 13, 2018, Emerald moved to exclude the Knox Report. Dkt. 27.
15
     On November 26, 2018, Defendants responded. Dkt. 29. On November 30, 2018,
16
     Emerald replied. Dkt. 33.
17
                                       II.     DISCUSSION
18
             Defendants present two arguments in opposition to Emerald’s motion. First,
19
     Defendants argue that, even though Emerald did not produce an expert, Emerald must
20
     produce expert opinion to prevail at trial and, therefore, the Knox Report is a proper
21
     rebuttal report to this necessary yet undisclosed expert testimony. Dkt. 29 at 9–10. This
22


     ORDER - 4
 1   does not even qualify as a strawman argument because Emerald failed to produce the

 2   strawman. Moreover, “[a]t a bare minimum, a rebuttal expert cannot offer testimony

 3   unless the expert whom she rebuts has offered testimony.” Theoharis v. Rongen, C13-

 4   1345RAJ, 2014 WL 3563386, at *3 (W.D. Wash. July 18, 2014). Thus, Defendants’

 5   argument fails.

 6          Second, Defendants argue that their delay in producing the Knox Report was

 7   substantially justified or harmless. The Court agrees that, at this point, it is harmless.

 8   Defendants produced the report well in advance of trial and Emerald has sufficient time

 9   to depose the expert and rebut the report if necessary. See id. at *4 (“rebuttal expert

10   disclosures are expected, by default, to come at least 60 days before trial.”). Therefore,

11   the Court denies Emerald’s motion. To the extent that the discovery deadline must be

12   extended to complete this limited discovery, the Court expects the parties to stipulate to

13   such extensions.

14                                        III.     ORDER

15          Therefore, it is hereby ORDERED that Emerald’s motion to exclude Janet Knox’s

16   expert rebuttal report, Dkt. 27, is DENIED.

17          Dated this 17th day of December, 2018.

18

19

20
                                                        A
                                                       BENJAMIN H. SETTLE
21                                                     United States District Judge

22


     ORDER - 5
